

115 HRES 997 IH: Expressing support for dance as a form of valuable exercise and of artistic expression, and for the designation of July 28 as National Dance Day.
U.S. House of Representatives
2018-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 997IN THE HOUSE OF REPRESENTATIVESJuly 16, 2018Ms. Norton submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for dance as a form of valuable exercise and of artistic expression, and for the
			 designation of July 28 as National Dance Day.
	
 Whereas Nigel Lythgoe, executive producer and celebrity judge for the dance-themed television show So You Think You Can Dance, in association with the Dizzy Feet Foundation, has encouraged the creation of National Dance Day celebrations in nations around the world, beginning with the first National Dance Day on the National Mall in 2010;
 Whereas the Dizzy Feet Foundation and the John F. Kennedy Center for the Performing Arts, in conjunction with the office of Congresswoman Eleanor Holmes Norton, will celebrate National Dance Day on July 28, 2018, in Washington, D.C., at the Kennedy Center;
 Whereas National Dance Day has captured the imagination of people throughout the Nation and around the world, and has helped popularize dance as an art form, as a form of exercise, and as a way of having fun;
 Whereas States and cities across the country have been encouraged to celebrate National Dance Day with events;
 Whereas National Dance Day has spread and will be celebrated this year with events across the country, including California, Connecticut, the District of Columbia, Florida, Georgia, Illinois, Indiana, Iowa, Kentucky, Louisiana, Maryland, Massachusetts, Minnesota, Mississippi, New York, Ohio, Oregon, Pennsylvania, Tennessee, Texas, Virginia, Washington, and Wisconsin;
 Whereas National Dance Day encourages many forms of dance expression, representing the Nation’s rich artistic, regional, ethnic, and racial diversity;
 Whereas National Dance Day features the full spectrum of dance, from classical to popular to line and partner dances;
 Whereas dance helps improve heart health, burn calories, strengthen muscles, and improve flexibility for people of all ages;
 Whereas health officials have repeatedly documented an overweight and obesity epidemic among United States citizens of all backgrounds and ages;
 Whereas dance, in all its variations, is a popular form of physical exercise; Whereas this year at the Kennedy Center, performers will entertain and encourage dance, including Ashley Bouder with the New York City Ballet, Comfort Fedoke, Michael Mindlin with Hamilton, Kazaxe, Xuejuan Dance Ensemble, Teren Dickson, Dance for Parkinson’s Disease, Monica Stephenson with The Washington Ballet, Sultanas Troupe, Velocity Dance, Cartier Williams, Word Dance Theater, Gina Safadi with Salsa with Silvia, and Soukous All Stars and the Bazurto All Stars with outdoor classes and performances, and CityDance DREAM & CityDance Conservatory, Dance Institute of Washington, and the DEA Youth Dance Program with indoor performances;
 Whereas in advance of National Dance Day, instructional videos are available on the Dizzy Feet Foundation YouTube channel featuring dance routines for all skill levels to be performed by audiences on National Dance Day; and
 Whereas the last Saturday in July continues to be the day to celebrate National Dance Day annually, as it has been for the past seven years: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Dance Day to celebrate and encourage a national commitment to dance and dance education;
 (2)acknowledges that dance is making an important contribution to health by encouraging physical fitness and reducing obesity;
 (3)commends Nigel Lythgoe for his leadership in promoting dance and National Dance Day; and (4)thanks the Dizzy Feet Foundation for their continuing efforts to spread awareness of National Dance Day.
			